Citation Nr: 0411026	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 1, 2002 for 
payment of additional compensation for a dependent spouse.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from February 1972 to January 
1982.

This case comes to the Board of Veterans' Appeals (the Board) on 
appeal from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran's husband is also a veteran; his VA claims folder has 
been included with the record on appeal.  Upon return of both 
claims folders to the RO, the two claims folders should be 
separated and filed in accordance with established procedures.


FINDINGS OF FACT

1.  The veteran filed an original claim for VA disability 
compensation and pension in March 1983.

2.  By rating decision in January 1984, the veteran was granted 
service connection for several disabilities; she was awarded a 
combined 30 percent rating effective from the date of claim, March 
22, 1983.  The veteran was advised of this decision by letter 
dated February 1, 1984, to include notice of her potential 
entitlement to additional benefits for a dependent spouse and 
children.

3.  The veteran was again advised of her potential entitlement to 
additional benefits for dependents by letter sent to her address 
of record on July 25, 1986.

4.  The veteran did not file a claim requesting that her spouse be 
added to her compensation award until June 27, 2002.



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to July 1, 
2002 for payment of additional benefits for a dependent spouse are 
not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002); 38 C.F.R. 
§§ 3.31, 3.204, 3.205, 3.400, 3.401 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier that the currently 
assigned July 1, 202 for payment for additional VA compensation 
for a dependent spouse.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of the 
evidence needed to substantiate her claim and to assist her in 
obtaining the relevant evidence, as required under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)]; 38 C.F.R. § 3.159 (2003).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment but not yet final as of that 
date.  The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001).  However, for reasons expressed 
immediately below, the Board finds that resolution of the issue on 
appeal is based on the operation of law and that the VCAA is 
generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001), the United States 
Court of Appeals for Veterans Claims (the Court) held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive of 
the matter.  The Board finds that such is the case as to the issue 
here on appeal.  As explained below, the issue to be decided is 
whether the veteran filed a claim to add her spouse as a dependent 
prior to June 27, 2002.  The pertinent facts are not in dispute.  
Application of pertinent provisions of the law and regulations 
governing proof of dependency to the facts of this case will 
determine the outcome.  No amount of additional evidentiary 
development would change the outcome of this case; therefore no 
notice is necessary.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the provisions of the VCAA are 
not applicable to this particular matter.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is despositive of the 
claim"].

The Board notes that the appellant has contended that she did not 
receive notices sent in connection with her original claim in 
1983.  However, she has presented no objective evidence to offer 
in support of her assertions, and it is clear that none is 
forthcoming.  Indeed, during her hearing in July 2003, the veteran 
very cogently stated that it was "pretty hard to prove that you 
didn't receive something."  See the hearing transcript, pg. 6.  

The record thus shows that the appeal has been fully developed 
that no amount of additional development will have any possible 
impact on this case.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  Given these facts, the Board does not see how any further 
delay of the adjudication of this case for additional development 
will aid the veteran's claim at this point.  See 38 C.F.R. § 
3.159(d) (2003) [VA will refrain from providing further assistance 
under certain circumstances, to include where a claim is 
inherently incredible or clearly lacks merit].  Accordingly, the 
Board will proceed to a decision on the merits.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to law 
does not dictate an unquestioning, blind adherence in the fact of 
overwhelming evidence in support of the result in a particular 
case].

Notwithstanding the fact that the VCAA appears to be inapplicable, 
the veteran has been accorded ample opportunity to present 
evidence and argument as required by the law.  See 38 C.F.R. § 
3.103 (2003).  Specifically, the veteran has been ably represented 
throughout this appeal.  She has been provided the opportunity to 
testify at a hearing before a Decision Review Officer at the RO.  

Pertinent law and regulations

Effective dates - in general

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  See 38 C.F.R. § 3.400 (2003).

Effective dates: additional compensation for dependents

Additional compensation is payable to veterans with a combined 
disability evaluation of 30 percent or more for their dependents.  
See 38 U.S.C.A. § 1115 (West 2002).

An award of additional compensation on account of dependents based 
on the establishment of a disability rating in the percentage 
evaluation specified by law for that purpose shall be payable from 
the effective date of such rating, but only if such proof of 
dependents is received within one year from the date of such 
rating action.  38 U.S.C.A. § 5110(f) (West 2002); see McColley v. 
West, 13 Vet. App. 553, 555-56 (2000) [award of dependency 
benefits not contingent on the "mailing" of the required evidence, 
but rather its "receipt" by VA]; see also Montalvo v. Brown, 7 
Vet. App. 312, 314 (1995) [to "furnish" constitutes something 
"more than mere mailing," and requires actual receipt].

The statute further provides that the effective date of the award 
of any benefit or any increase therein by reason of marriage or 
the birth or adoption of a child shall be the date of such event 
if proof of such event is received by the Secretary within one 
year from the date of marriage, birth, or adoption.  See 38 
U.S.C.A. § 5110(n) (West 2002).

The enabling regulation provides with respect to the effective 
date for additional compensation or pension for dependents that 
the effective date will be the latest of the following dates: (1) 
date of claim; (2) date dependency arises; (3) effective date of 
the qualifying disability rating provided evidence of dependency 
is received within one 1 year of notification of such rating 
action; (4) date of commencement of veteran's award.  See 38 
C.F.R. § 3.401(b) (2003).

The regulation further defines the date of claim for additional 
compensation for dependents as the date of veteran's marriage or 
birth of his or her child or adoption of a child, if the evidence 
of the event is received within one year of the event; otherwise, 
the date notice is received of the dependent's existence, if 
evidence is received within 1 year of notification of such rating 
action.  See 38 C.F.R. § 3.401(b)(1) (2003).

Proof of marriage

In order to receive an additional payment for a spouse, sufficient 
proof of marriage is necessary.  38 C.F.R. §§ 3.204, 3.205, 3.216. 
(2003).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the public 
record of marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date and 
place of marriage, and the number of prior marriages if shown on 
the official record.  38 C.F.R. § 3.205 (2003).  The social 
security number of the claimed dependent is also required to 
establish entitlement to benefits.  38 C.F.R. § 3.216 (2003).  
This latter provision was not made effective until 1992 and 
therefore, it would not have been a requirement when the veteran 
filed her original claim in 1983.

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the date 
(month and year) and place of the marriage and the full name and 
relationship of the other person to the claimant.  38 C.F.R. § 
3.204(a)(1) (2003).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being paid 
continue to exist.  38 C.F.R. § 3.652(a) (2003).  When the 
required certification is received, benefits will be adjusted, if 
necessary, in accordance with the facts found.  38 C.F.R. § 
3.652(b) (2003).

Regardless of VA regulations concerning effective dates of awards, 
and except as provided in 38 C.F.R. § 3.31(c) [exclusions not 
factually applicable here], payment of monetary benefits based on 
original, reopened, or increased awards of compensation, pension 
or dependency and indemnity compensation may not be made for any 
period earlier than the first day of the calendar month following 
the month in which the award became effective.  See 38 U.S.C.A. § 
5111 (West 2002); 38 C.F.R. § 3.31 (2003).

Claims

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by the Secretary.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid under the laws administered 
by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2003).

Factual background

The veteran filed an original claim for VA disability 
compensation/pension benefits in March 1983.  On this form, she 
indicated that she had been married since February 1973 and that 
she had two minor children.

In connection with her claim, the RO having jurisdiction over her 
claim sent her a letter on March 23, 1983 advising her to submit 
certified copies of her marriage certificate and birth 
certificates for her children; she was notified by this letter 
that such information was being requested to ". . . determine 
entitlement to maximum benefits applied by law."  The letter was 
sent to the address she provided on her original claim, in 
Anchorage, Alaska.  There is no evidence showing that the March 
1983 letter was returned by the Postal Service as undeliverable.  
There is no evidence to show that the veteran submitted certified 
copies of her marriage certificate or birth certificates for her 
children in reply to this letter.

By a rating decision in January 1984, the veteran was awarded 
service connection for several disabilities, which were  rated a 
combined 30 percent disabling effective from the date of claim, 
March 22, 1983.  The veteran was sent an award notice letter on 
February 1, 1984 to her address of record in Anchorage advising 
her of the January 1984 rating decision.  Enclosed with the award 
notice letter was a VA Form 21-6782 [Original Disability 
Compensation], which contained information concerning her 
potential entitlement to additional compensation benefits for a 
dependent spouse and children pending the receipt of verification 
of her marital status and her children's dates of birth; this form 
also advised her that the pertinent dependency information 
(certified copies of marriage certificate and birth certificates 
for children) should be submitted within one year from the date of 
the letter to ensure that additional benefits could be paid from 
the earliest possible date.
There is no evidence showing that the January 1984 letter was 
returned by the Postal Service as undeliverable, nor is there any 
evidence showing that she submitted certified copies of her 
marriage certificate or birth certificates for her children in 
connection with her original claim.

The veteran was again advised of her potential entitlement to 
additional benefits for dependents by letter sent to her address 
of record on July 25, 1986.  The veteran had advised the RO of an 
address change to Palmer, Alaska, and so the letter was sent to 
that address.  Enclosed with the July 1986 letter was a VA Form 
21-8764 [Disability Compensation Award Attachment - Important 
Information], which essentially provided the same information she 
was previously advised of concerning potential entitlement to 
additional benefits for dependents.  It is not shown that the July 
1986 letter was returned by the Postal Service as undeliverable, 
and there is no evidence showing that she submitted certified 
copies of her marriage certificate or birth certificates for her 
children in reply to this letter.

With the exception of a change regarding direct deposit 
information she reported in February 1993, no further action was 
taken by the veteran or VA with regard to her VA compensation 
benefits until June 2002.

As noted above in the Introduction, the veteran's husband's VA 
claims folder was included with the record on appeal.  He served 
on active duty from 1971 to 1975 and from 1978 to January 2000.  
He filed his original claim for VA disability benefits on July 27, 
2000.  He attached to his claim certified copies of his and the 
veteran's February 1973 marriage certificate and a birth 
certificate for one of their two daughters (born in June 1975).  

In April 2002, the veteran's husband was granted service 
connection for several disabilities, which were rated a combined 
30 percent disabling.  In June 2002, the veteran's husband filed a 
VA Form 21-686c [Declaration of Status of Dependents].  An amended 
award notice dated June 20, 2002 indicates that he was awarded 
additional benefits for his spouse, the veteran, from February 1, 
2000, the first day of the calendar month which the award became 
effective following his discharge from active duty military 
service, because he filed his original claim within a year after 
his discharge.  See 38 C.F.R. §§ 3.31, 3.400(b)(2)(i).

Probably not coincidentally, almost immediately thereafter, the RO 
received a Statement in Support of Claim, VA Form 21-4138, from 
the veteran which stated the following:  "I have been 30% disabled 
for over 10 years and the [VA] never said anything to me about 
claiming my husband as a dependent on my compensation.  I am 
attaching a completed VA Form 21-686c and I ask the [VA] to go 
back to my original claim date of disability and adjust[] my 
compensation."  This statement and a completed VA Form 21-686c 
[Declaration of Status of Dependents] were received by the RO on 
June 27, 2002.  The veteran indicated on her Form 21-686c that she 
and her husband had been married since February 1973.  She 
provided his date of birth and social security number, as 
requested on the form.

In October 2002, the RO amended the veteran's compensation award 
to reflect payment of additional benefits for her spouse from 
August 1, 2002.  The veteran's representative subsequently advised 
the RO that the proper effective date for adding her spouse to her 
award should be July 1, 2002, as a claim for this benefit was 
received on June 27, 2002.  In reply, the RO corrected her award 
to reflect an effective date of July 1, 2002, which was the first 
day of the calendar month following the month in which the award 
became effective.  See 38 C.F.R. § 3.31.

In October 2002, the veteran filed a notice of disagreement 
challenging the proper effective date for adding her spouse to her 
award.  This appeal followed.  

Analysis

The veteran's contentions

The veteran contends, in essence, that the effective date for 
adding her spouse to her compensation award should go back to the 
date of her original claim, March 1983.  As reflected in her 
pleadings and hearing testimony, the Board has identified two main 
arguments that the veteran believes supports entitlement to an 
earlier effective date.

First, the veteran claims she never received the RO's 
correspondence sent to her in 1983, 1984 and 1986 regarding her 
potential entitlement to additional benefits for dependents.  She 
explained that during the times in question, she lived in a large 
condominium complex and that it was not unusual to get someone 
else's mail.
The veteran added that she had responded in a timely fashion to 
all other correspondence she received from VA over the years and 
hence, while she could not obviously prove a negative, i.e. that 
she did not receive the indicated letters, she asserted that the 
lack of a response to the RO's correspondence proved she did not 
receive those letters.  She also asserted that she should not be 
penalized for correspondence she never received from VA.

The veteran's other argument is that because her VA Form 21-526 
filed in March 1983 showed that she was married with two children, 
such form constituted a claim for additional compensation for 
dependents, and as that information was corroborated by her 
military records, she should be awarded retroactive payment of her 
VA compensation benefits equaling the difference between what she 
was paid prior to July 1, 2002 and what she was eligible for from 
the date of her original claim.

The Board additionally notes that the veteran has maintained that 
she filed her original claim on January 20, 1982, prior to her 
discharge date, and not in March 1983.  A review of the record 
indicates that her original claim form was dated and signed by her 
on January 15, 1982; however, it was not actually received by the 
RO until March 22, 1983, as reflected by the official date-stamp.  
For the purposes of this claim, the Board will therefore rely on 
the March 22, 1983 date as the date of her original claim, as that 
is the date the RO actually received the claim.  In light of the 
decision which the Board is rendering which denies an effective 
date earlier than July 1, 2002 for the payment of additional 
compensation, the date of filing of the veteran's initial claim, 
whether in 1982 or 1983, is immaterial. 
    
Discussion

The sole issue before the Board is whether the veteran is entitled 
to earlier effective date, prior to July 1, 2002, for the award of 
additional compensation for her dependent spouse.  The resolution 
of this issue hinges upon when she filed a claim seeking to add 
her spouse as a dependent.  As discussed in the factual background 
section above, the RO awarded the July 1, 2002 effective date 
based upon the veteran's filing of VA a Form 21-686c on June 27, 
2002.

The assignment of the proper effective date is governed by the 
provisions of 38 C.F.R. § 3.401(b).  Based on the particular facts 
of this case, the effective date of payment is properly 
established as July 1, 2002, the first day of the month following 
the receipt of the requisite marital dependency information on the 
veteran's VA Form 21-686c received on June 27, 2002.  That was the 
payment date assigned by the RO.  There is simply no statutory or 
regulatory basis upon which to assign an effective date earlier 
than July 1, 2002.  The Board will elaborate on its conclusion 
below.

Pursuant to 38 C.F.R. § 3.401(b), the effective date for adding a 
dependent to a compensation award is the latest of the following: 
(1) the date of claim, which is the date of the veteran's marriage 
if the evidence of the event is received within one year of the 
event [sec. 3.401(b)(1)(i)] and otherwise is date notice is 
received of the dependent's existence, if evidence is received 
within one year of the VA's request [sec. 3.401(b)(1)(ii)]; (2) 
the date dependency arises [sec. 3.401(b)(2)]; (3) the effective 
date of the qualifying disability rating provided evidence of 
dependency is received within one year of notification of such 
rating [sec. 3.401(b)(3)]; or (4) the date of commencement of the 
veteran's award [sec. 3.401(b)(4)].  

With respect to (1), because the veteran's February 1973 marriage 
pre-dated VA's receipt of her original claim by over ten years, 
the date of claim could not be date of her marriage.  See 38 
C.F.R. § 3.401(b)(1)(i).  Further, because the "dependent's 
existence" was noted on the veteran's original claim, which showed 
that she was married, the RO sent her a letter on March 23, 1983 
asking her to submit a certified copy of her marriage certificate.  
She therefore could potentially have established entitlement by 
filing the requested information within a year of that letter.  
See 38 C.F.R. § 3.401(b)(1)(ii).  However, she did not do so.

Similarly, with respect to (3) and (4), the effective date of the 
qualifying disability rating and the date of commencement of the 
veteran's award was March 22, 1983. Award notice letters sent to 
her on February 1, 1984 and July 25, 1986 included attached VA 
forms advising her of potential entitlement to additional 
compensation for a dependent spouse.  However, she did not submit 
evidence of dependency within a year from the date of those 
letters, as required by law.  See 38 C.F.R. §§ 3.205, 3.401(b)(3) 
& (4).  

Under these circumstances, the earliest possible date of 
entitlement under section 3.401(b) would be the date dependency 
arose, (2).  This was first established on June 27, 2002 when the 
veteran filed her VA Form 21-686c seeking to add her husband as a 
dependent on her award.  There is no evidence of any kind in the 
record which indicates that the veteran desired to claim her 
husband as a dependent on her award prior to June 27, 2002.

In short, the law and regulations dictate the assignment of the 
July 1, 2002 effective date for the payment of additional 
compensation to the veteran for a dependent spouse. 

The Board has considered the veteran's contentions, which have 
been set forth above.

As for the first contention, concerning alleged non-receipt of 
notices from the RO,
as described above, it appears from the correspondence of record 
that the RO duly notified the veteran of her potential entitlement 
to additional benefits in letters sent to her in March 1983 and 
February 1984.  Additionally, she was again apprised of her 
potential entitlement to these benefits in July 1986.  The 1984 
and 1986 letters clearly indicate that forms were enclosed 
providing information about these additional benefits for 
dependents.  The letters in question were sent to her correct 
address of record at those times, and as stated above, there is no 
indication whatever that these letters with the attached forms 
were returned as undeliverable by the Postal Service.  

The Court has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the contrary 
is required to rebut the presumption of regularity.  See Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992) [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied 
this presumption of regularity to procedures at the RO.

In this case, no clear evidence to the contrary has been presented 
by the veteran which serves to rebut the presumption of 
regularity.  Instead, the veteran simply stated that she did not 
receive these letters and forms.  She has indicated that it was 
possible the letters did not get delivered to her because she was 
living in a large condominium complex.  Further, she asserts that 
she always responded to other correspondence she received over the 
years from VA, so her lack of a reply to these letters proves she 
did not receive them.    

However, bare assertions of non-receipt of United States mail 
without supporting evidence are insufficient to rebut the 
presumption of administrative regularity.  To the extent that 
veteran is challenging VA to "prove" that she did not receive the 
letters at issue, as a matter of law it is the veteran who must 
rebut the presumption of regularity.  See Ashley and Mindenhall, 
both supra.  The veteran has not done so.  

Secondly, the veteran contends that because her original VA Form 
21-526 filed in March 1983 showed that she was married, such form 
constituted a claim for additional compensation for a dependent 
spouse.  However, the RO properly recognized her marital status at 
the time and sent the above-cited letter on March 23, 1983 
advising her to submit certificates of her marriage and births of 
her children.  Because she did not provide the requested 
information within a year from that letter, additional 
compensation could not be awarded.  See 3.401(b).  The law is 
clear that to establish entitlement to additional benefits for a 
dependent spouse, the mere fact that a veteran has submitted 
evidence showing that he or she is married is not sufficient to 
award such benefits.  The RO was not obligated to begin paying her 
additional benefits for a dependent spouse based solely on the 
information she provided on her original claim to the effect that 
she was married.  The veteran was required to follow through with 
specific information after VA compensation benefits were awarded 
to her, as required by law.  She failed to so.

In conclusion, the law provides that when dependency evidence is 
not received within the one-year time period, the effective date 
shall be the date of receipt of the claim.  See 38 C.F.R. §§ 
3.400, 3.401(b).  In this case, the veteran's claim requesting 
entitlement to additional benefits based on a dependent spouse, 
with proper evidence of such dependency, was not received any 
earlier than June 27, 2002.  Accordingly, for the reasons and 
bases discussed above, the veteran's appeal must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Additional comment

To some extent the veteran appears to be raising an argument 
couched in equity, in that she contends it was unfair to not pay 
her benefits she was eligible for from the date of her original 
claim,.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).


ORDER

Entitlement to an effective date earlier than July 1, 2002 for 
payment of additional compensation to the veteran by reason of a 
dependent spouse is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



